DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made on the instant application’s claim to the priority benefit of U.S. Provisional Application No. 62/900893, filed on 9/16/2019, under 35 U.S.C. 119(e).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, all references cited in the IDS have been fully considered.

Drawings
The drawings are objected to because the legend in Figures 1-6 show that the third data bar corresponds to the third experimental group treated with “Prepro” while the fourth data bar corresponds to the fourth experimental group treated with “Prepro + salmonella”. According to the Specification, “Prepro” is Bacillus licheniformis and a cellulose carrier (par. [0017]). However, the Brief Description of the Drawings for Figures 1-6 describe the third and fourth data bars as referring to “probiotic in feed” and “probiotic in feed plus Salmonella challenge”, respectively (par. [0008]-[0013]), wherein the probiotics comprise B. subtilis HU58 and Prepro (par. [0024]). Hence, the legends in Figures 1-6 do not accurately represent the third and fourth treatment groups. It is recommended that “Prepro” and “Prepro + salmonella” in the legends of said figures are replaced with “probiotics” and “probiotics + Salmonella challenge”, respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informality: par. [0027] states “The five experimental groups were:”, but there are only four experimental groups listed in succeeding paragraphs. Appropriate correction is required.

Claim Objections
Claims 1 and 7 are objected to because of the following informality: the word “steps” is plural but the claims only recite one step. Appropriate correction is required.
Claims 4-5 and 10-11 are objected to since “caecal” is a British spelling which should be amended to the American English spelling “cecal”. 
Claims 6 and 12 are objected to because of the following informalities: “serovar Enteritidis” are italicized but serovar names are conventionally written in non-italics.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention employs biological materials, specifically the Bacillus subtilis strain “HU58” and Bacillus licheniformis strain “SL-307”.  Since the biological materials are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If it is not so obtainable or available, the requirements of 35 U.S.C. 112(a) may be satisfied by a deposit of the biological materials. Applicant must meet all the requirements of 37 C.F.R. 1.801-1.809, including providing an indication of the viability of the samples when the deposit is made.
According to the Specification, Applicant deposited B. subtilis HU58 with the National Collections of Industrial, Food and Marine Bacteria (NCIMB) under the deposit number 30283 (par. [0015]). On the other hand, there is no indication whether B. licheniformis SL-307 was also deposited with NCIMB or another International Depository Authority (IDA). If the deposit(s) was/were made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by the attorney of record over his/her signature and registration number, stating that the biological material(s) will be released to the public irrevocably and without restriction or condition upon the issuance of a patent, would satisfy the requirement. Furthermore, Applicant must state that the deposited material(s) will be maintained for a period of 30 years, or 5 years after the most recent request date, whichever is longer.

Claims 7-12 are rejected under 35 U.S.C. 112(a) while being enabling for treating a Salmonella infection, does not reasonably provide enablement for preventing it. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). But although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. See MPEP § 2164.04.
The nature of the invention is a method for treating or preventing a Salmonella infection in a chicken. The method comprises administering to the chicken in need of such treatment an effective amount of a spore-based probiotic compositions comprising B. subtilis strain HU58 and B. licheniformis strain SL-307. The term “preventing” is not defined by the Applicant and is interpreted by the Examiner to refer to the chicken being free of Salmonella infection as a consequence of administering the spore-based composition (i.e., there are no detectable Salmonella bacteria in the chicken’s gastrointestinal tract).
The state of the prior art is that use of probiotics or direct fed microbials (DFM) is a known alternative for use of antibiotics in animal agriculture, particularly in poultry production, as substantiated by Hargis et al. (US 2013/0136695 A1). Hargis et al. also teaches that lactic acid bacteria and Bacillus species are known in the art as the two general subsets of bacteria employed as probiotics or DFM (par. [0004]). To improve the health of poultry, Hargis et al. teaches selecting isolates of Bacillus for their ability to reduce Salmonella like S. enteritidis or other food-borne bacteria pathogenic to humans, improve production parameters in commercial poultry operations, or reduce enteric poultry bacterial pathogens (par. [0006], [0012]). Administering a probiotic formulation comprising the selected isolates can lower the level of bacterial food-borne pathogens such as Salmonella in the gastrointestinal tract of commercial poultry (par. [0028]). In one embodiment, Hargis et al. provides a combination of one or more B. subtilis isolates/strains and/or at least one isolate of B. licheniformis (par. [0009]). When isolates B. subtilis NP122, B. licheniformis B2, and B. subtilis AM0904 were combined in the ratio of 5:5:1 spores and administered, it led to significant reduction of Salmonella infection by 50-90% (par. [0043]). Similarly, Osipova et al. (US 2011/0142924 A1) discloses a biopreparation comprising B. subtilis 07 (VKPMN No. B-8611), B. licheniformis 09 (VKPMN No. B-8610), and a protective medium for treating infectious diseases and dysbiosis (Abstract; par. [0025]). At various ratios, the biopreparation is shown to exhibit antagonistic activity against various pathogenic microorganisms including Salmonella typhimurium (par. [0036]; Table 3).
Review of the art did not lead to finding an evidence demonstrating that B. subtilis strain HU58 and B. licheniformis strain SL-307 spores can completely suppress infection by Salmonella in a chicken. Thus, the claimed method is considered unpredictable.
Applicant has several working examples to demonstrate the effects of 10 mg B. subtilis HU58 and 100 mg of Prepro (which presumably comprises B. licheniformis SL-307) per 1 kg of feed on broiler chicks (par. [0032]). The effects evaluated include performance, cecal Salmonella load, and Salmonella contamination in meat of broilers challenged with S. enterica serovar Enteriditis (par. [0024]).
While the Specification is enabled for treating an enteric bacterial infection using the claimed composition as shown in the working examples, it does not support its preventive effects. For instance, Figure 4 shows that treating the Salmonella-infected broiler chicks with probiotics decreased the cecal content of Salmonella (based on DNA copy numbers compared to negative and positive controls) at 5, 12, and 21 days post-Salmonella infection. However, Salmonella was still detected in the cecum of the broiler chicks, which indicates that Salmonella infection was not completely inhibited by the administered probiotics. The results do not support the preventive part of the claimed method in the context of the Office’s interpretation of the term “preventing”. So with regards to the breadth of the claims, claims 7-12 are found to be broader than what is enabled by the disclosure. 
Due to the unpredictability of the invention, lack of clear evidence applicant’s working examples, and broadness of the claims, the method of using the recited spore-based composition to prevent Salmonella infection in a chicken is not enabling because, following the guidance presented therein, one cannot practice the claimed method without performing substantial experimentation to prove that B. subtilis HU58 and Bacillus licheniformis SL-307 can completely block Salmonella infection in a chicken. 
Hence, claims 7-12 are not fully enabled. It is recommended that the preventive aspect of the claimed method is omitted from the claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3, 7, and 9 recite Bacillus subtilis strain HU58 within a parenthesis and it is unclear if said strain is optional or a required limitation. In the interest of compact prosecution, the latter interpretation is taken.
Claims 1 and 7 specifies that the spore-based composition comprises strains “Bacillus subtilis strain (HU58) and Bacillus licheniformis strain SL-307”. Applicant acknowledges that B. subtilis HU58 was deposited with NCIMB under the deposit number 30283 (par. [0015]), but does not disclose whether B. licheniformis SL-307 was deposited or not. Thus, claims are indefinite because they recite at least biological deposit without an accession number. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969).
Claims 3 and 9 recite the limitation “the chicken feed” in line 1. There is insufficient antecedent basis for this limitation in the claim because the parent claim does not entail administering a chicken feed nor requires that the spore-based probiotic composition being administered comprises a chicken feed. For the purpose of applying prior art, this limitation is interpreted to mean the spore-based probiotic composition comprises a chicken feed.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hargis et al. (Pub. No. US 2013/0136695 A1).
Hargis et al. discloses methods for improving the gastrointestinal tract health in animals. The methods comprise selecting isolates of Bacillus for their ability to reduce Salmonella like S. enteritidis or other food-borne bacteria pathogenic to humans, improve production parameters in commercial poultry operations, or reduce enteric poultry bacterial pathogens (par. [0006], [0012]; claim 30). The methods also include administering to an animal an endospore-forming bacterium or a probiotic formulation comprising one or more bacteria capable of forming endospores (par. [0007], [0009], [0020]; claims 1 and 26), which can be combined with an animal feed like poultry feed (par. [0020]). Administering the selected isolates has several benefits including reduction of bacterial load of at least one of Salmonella, Campylobacter, and Clostridium perfringens in the gastrointestinal tract of poultry increase in daily average weight gain, and increase in feed conversion (par. [0027]-[0028]). 
Probiotic formulations containing the Bacillus isolates can be administered to animals orally. For example, the isolates alone or in combination can be added to the diet in the amount of 104 to 109 spores per gram of finished feed. Spores can also be administered via drinking water, course spray, or aerosol spray. Suitable animals for administration include poultry like chicken (par. [0029]-[0030]).
In one embodiment, Hargis et al. provides a combination of one or more B. subtilis isolates/strains and/or at least one isolate of B. licheniformis. Applicable isolates include B. subtilis strains AM0904, AM0911, NP122, and NP119B, as well as B. licheniformis strains B1, B2, RW25, RW32, and RW41 (par. [0008]-[0009]).
When isolates B. subtilis NP122, B. licheniformis B2, and B. subtilis AM0904 were combined in the ratio of 5:5:1 and administered at a rate of 5x106:5x106:1x106 spores per gram of feed, it led to significant reduction of Salmonella infection by 50-90% (par. [0043]).
	Hargis et al.’s methods read on the following claims:
	Regarding claims 1 and 7: administering to an animal like chicken a probiotic formulation comprising one or more bacterial isolates capable of forming endospores such as B. subtilis NP122, B. licheniformis B2, and B. subtilis AM0904 (par. [0007], [0009], [0020]; claims 1 and 26) is equivalent to the step “administering to the chicken in need of such treatment an effective amount of a spore-based probiotic composition comprising strains Bacillus subtilis (HU58) and Bacillus lichenformis SL-307”.
	The embodiment of the Bacillus isolates being formulated as spores (par. [0029]-[0030]) meets the limitation “each strain comprising Bacillus spores”.
The effect of reducing food-borne pathogenic bacteria such as Salmonella infection is the same as “wherein the Salmonella infection is reduced in severity” (claim 1) and fulfills the intended functions of claims 1 and 7.
It is noted that Hargis et al.’s isolates do not have the same strain names as the recited strains. The U.S. Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ, and if so to what extent, from the strains disclosed by the cited prior art. In this case, the prior art’s strains B. subtilis NP122, B. licheniformis B2, and B. subtilis AM0904, which have the same taxonomic classification and share the property of having antagonistic activity against Salmonella, demonstrate a reasonable probability that they are identical to the recited strains Bacillus subtilis HU58 and Bacillus lichenformis SL-307. Thus, the burden of establishing novelty by objective evidence is shifted to applicant.
            Applicant is reminded that merely because a characteristic of the claimed strains is not disclosed in a prior art does not make them patentable. The claimed strains possess inherent characteristics which might not be revealed by the tests performed in the prior art. However, the disclosed strains may be the same as the claimed strain. Clear evidence that the strains of the cited prior art do not possess a critical characteristic that is possessed by the claimed strains, would advance prosecution.
	Thus, claims 1 and 7 are anticipated by, or obvious over, Hargis et al..
Regarding claims 6 and 12: reducing infection caused by Salmonella such as S. enteritidis (par. [0031]) satisfies “wherein the Salmonella infection is derived from Salmonella enterica serovar Enteritidis”.

Claims 1-2, 6-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hargis et al. (Pub. No. US 2013/0136695 A1) in view of Garner et al. (Pub. No. US 2011/0189132 A1). 
Hargis et al.’s teachings are set forth above and applied herein. Hargis et al. is found to anticipate, or render obvious, claims 1, 6-7, and 12.
The disclosed method is comparable to the claims below:
Regarding claims 2 and 8: the probiotic composition in the method of claim 1 is further defined as comprising “a chicken feed including a cellulose carrier”.
Hargis et al. is different from the instant claim in that the Bacillus isolates are only taught to be combined with poultry feed (par. [0020], [0039]).
Hargis et al., however, teaches administering the feed containing Bacillus isolates to broiler chicks which indicates that the feed is suitable to serve as a chicken feed. Furthermore, use of a carrier like cellulose for administering probiotics is conventional in the art. Garner et al., for example, teaches formulating probiotic microorganisms such as B. subtilis and B. licheniformis with a carrier, wherein applicable carriers like cellulose (par. [0085]-[0087]). Hence, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to modify Hargis et al.’s method by using chicken feed with cellulose as a carrier for the disclosed probiotic formulation being administered. Combining prior art elements according to known methods to yield predictable results is the rationale supporting obviousness. See MPEP § 2143(I) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 2 and 8 are therefore obvious over Hargis et al. in view of Garner et al..

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hargis et al. (Pub. No. US 2013/0136695 A1).
The teachings of Hargis et al. are discussed previously and applied herein. Hargis et al. is found to anticipate, or render obvious, claims 1, 6-7, and 12.
The disclosed method is similar to the following claims:
Regarding claims 3 and 9: the chicken feed in the method of claim 1 is additionally required to comprise “Bacillus subtilis (HU58) at a dose of 10 mg/kg feed and Bacillus lichenformis SL-307 at a dose of 100 mg/kg feed”.
Hargis et al. only teaches administering a combination of B. subtilis NP122, B. licheniformis B2, and B. subtilis AM0904 at a dose of 5x106:5x106:1x106 spores per gram of feed (par. [0043]). 
Although the disclosed dose of Bacillus isolates is not in terms of mg/kg feed, a person with ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the mass of a probiotic formulation relative to the mass of the feed depends on the initial concentration of bacteria in the probiotic formulation and the desired concentration in the feed. Accordingly, one would have been able to determine the amount of the bacterial spores in terms of mg through routine experimentation and optimization. See MPEP 2144.05 (II)B). Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Regarding claims 4-5 and 10-11: the cecal bacterial load of the Salmonella infection is further specified to be reduced by “about 25% copy numbers of S. enteritidis expressed in log 10 CFU/g of caecal contents after about 5 days of treatment” (claims 4 and 10) or “about 50% copy numbers of S. enteritidis expressed in log 10 CFU/g of caecal contents after about 10 days of treatment” (claims 5 and 11). In these limitations, S. enteritidis is interpreted as referring to “Salmonella enteritidis serovar Enteritidis”.
The prior art does not explicitly teach the % reduction S. enteritidis serovar Enteritidis in terms of copy numbers after 5 or 10 days of treatment.
Nonetheless, Hargis et al. teaches that the disclosed probiotic formulation is capable of reducing levels of at least one of Salmonella, Campylobacter, or Clostridium perfringens in the gastrointestinal tract by at least 50% (par. [0027]). There is thus a reasonable probability that a probiotic formulation comprising one or more endospore-forming bacterial isolates such as B. subtilis NP122, B. licheniformis B2, and B. subtilis AM0904 can reduce S. enteritidis serovar Enteritidis by about 25% or 50%.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651